Citation Nr: 0901247	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  05-08 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess 20 percent since 
July 1, 2007, for residuals, anterior cruciate ligament 
reconstruction and partial lateral meniscectomy with 
degenerative arthritis of the left knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
instability of the left knee. 

3.  Entitlement to an initial compensable evaluation for 
residual scars, status post left knee arthroscopy. 

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder as secondary to the service-connected 
disability of residuals, anterior cruciate ligament 
reconstruction and partial lateral meniscectomy with 
degenerative arthritis of the left knee, to include whether 
service connection can be granted. 

5.  Entitlement to an effective date earlier than December 
28, 2004, for the grant of service connection for residual 
scars, status post left knee arthroscopy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to October 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona.  

A rating decision of August 2004 denied the veteran's 
application to reopen his claim of entitlement to service 
connection for a right knee condition as secondary to 
residuals, anterior cruciate ligament reconstruction and 
partial meniscectomy with degenerative arthritis of the left 
knee.  

A rating decision of March 2005 denied the veteran's claims 
of entitlement to an evaluation in excess of 10 percent for 
residuals, anterior cruciate ligament reconstruction and 
partial lateral meniscectomy with degenerative arthritis of 
the left knee, entitlement to an evaluation in excess of 10 
percent for instability of the left knee and granted the 
claim of entitlement to service connection for residual 
scars, status post left knee arthroscopy with a 
noncompensable evaluation.  


In a December 2006 rating decision, the RO granted a 20 
percent evaluation for residuals, anterior cruciate ligament 
reconstruction and partial meniscectomy with degenerative 
arthritis of the left knee effective November 23, 2005.  In a 
September 2007 rating decision, the RO assigned a temporary 
total rating for convalescence purposes related to left knee 
surgery, effective from March 21, 2007.  Effective July 1, 
2007, the rating was reduced to 20 percent.  

In September 2008 the veteran testified at a travel Board 
hearing.  A transcript of the testimony offered at this 
hearing has been associated with the record.  At his hearing, 
the veteran limited his appeal with respect to the claim for 
an evaluation in excess of 20 percent, for residuals, 
anterior cruciate ligament reconstruction and partial lateral 
meniscectomy with degenerative arthritis of the left knee to 
the period from July 1, 2007 and on.  Accordingly, the issues 
on appeal are as noted on the title page.  

At the Board hearing, the veteran and his representative 
requested that the record be held open for 30 days to allow 
for the submission of additional evidence.  See 38C.F.R. § 
20.709 (2008).  The record was held open for 30 days, and no 
evidence was submitted.  Thus, the Board will proceed with 
adjudication of the present appeal.  

The issues of entitlement to an evaluation in excess 20 
percent since July 1, 2007, for residuals, anterior cruciate 
ligament reconstruction and partial lateral meniscectomy with 
degenerative arthritis of the left knee; entitlement to an 
evaluation in excess of 10 percent for instability of the 
left knee; and entitlement to an effective date earlier than 
December 28, 2004, for the grant of service connection for 
residual scars, status post left knee arthroscopy being 
remanded are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the course of the claim, the veteran's 
residual scars, status post left knee arthroscopy have been 
manifested by tenderness on palpation; they have never been 
associated with underlying soft tissue damage, manifested by 
frequent loss of covering of skin over the scar or caused 
limitation of function.  

2.  In August 2002 the RO last denied the veteran's claim of 
service connection for a right knee condition as secondary to 
service-connected disability of residuals, anterior cruciate 
ligament reconstruction and partial lateral meniscectomy with 
degenerative arthritis of the left knee, finding that new and 
material evidence in the form of a nexus between the claimed 
right knee disability and the service-connected left knee 
disability had not been submitted, and following notice of 
this decision, the veteran did not appeal by filing a Notice 
of Disagreement.

3.  Evidence received since the August 2002 rating decision 
is new and material for the claim of service connection for a 
right knee condition as secondary to service-connected 
disability of residuals, anterior cruciate ligament 
reconstruction and partial lateral meniscectomy with 
degenerative arthritis of the left knee, and raises a 
reasonable possibility of substantiating the claim.

4.  The veteran's right knee disorder is not attributable, 
directly or through aggravation, to his service-connected 
disability of residuals, anterior cruciate ligament 
reconstruction and partial lateral meniscectomy with 
degenerative arthritis of the left knee.


CONCLUSIONS OF LAW

1.  A 10 percent, but no greater, evaluation is warranted for 
the veteran's residual scars, status post left knee 
arthroscopy.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7801-7805 (2008).

2.  The RO's August 2002 decision denying entitlement to 
service connection for a right knee disorder as secondary to 
the service-connected disability of residuals, anterior 
cruciate ligament reconstruction and partial lateral 
meniscectomy with degenerative arthritis of the left knee is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

3.  New and material evidence has been received since the 
August 2002 rating decision and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

4.  Service connection for a right knee disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

With respect to the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a right knee disorder as secondary 
to the service-connected disability of residuals, anterior 
cruciate ligament reconstruction and partial lateral 
meniscectomy with degenerative arthritis of the left knee, 
considering the favorable outcome detailed below, VA's 
fulfillment of its duties to notify and assist need not be 
addressed at this time because the claim is reopened.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The Board will address 
notice and assistance pertaining to the underlying claim of 
entitlement to service connection.

The RO provided the appellant a pre-adjudication notice by a 
letter dated in June 2004.  Although it is arguable that this 
notice did not clearly convey the standard for establishing 
secondary service connection, this notice explained, with 
respect to the application to reopen, that in order to 
establish the claim he must show that his claimed right knee 
disorder is related to his service-connected left knee 
condition.  A reasonable person would have understood the 
criteria necessary to establish secondary service connection 
as a result of this notice.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  Moreover, the veteran, through 
argument presented throughout the course of this claim and 
appeal, e.g. in his March 2005 notice of disagreement (NOD) 
and at his Board hearing, has demonstrated actual knowledge 
of the criteria necessary to establish secondary service 
connection for his claimed right knee disorder.  Id.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. 473 (2006); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case; neither the veteran nor his representative has 
alleged any prejudice.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders, 487 F.3d at 881.  The veteran was notified 
that his claim was awarded with a noncompensable evaluation 
and an effective date were assigned.  He was provided notice 
how to appeal that decision, and he did so.  He was provided 
a statement of the case that advised him of the applicable 
law and criteria required for a higher rating and he 
demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
NOD.  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate the 
claims decided herein, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claims 
such that the essential fairness of the adjudication was not 
affected.  See Sanders, 487 F.3d at 891. 

VA has obtained the veteran's service treatment records, 
assisted the veteran in obtaining evidence, afforded the 
veteran physical examinations, obtained medical opinions as 
to the etiology and severity of his service-connected 
disabilities, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased Evaluation for Residual Scars, Status Post Left 
Knee Arthroscopy

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the 
above, VA is required to provide separate evaluations for 
separate manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  An appeal from the initial assignment of a 
disability rating, as in this case, requires consideration of 
the entire time period involved, and contemplates "staged 
ratings" where warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

For scars, other than those of the head, face, or neck, that 
are deep or that cause limited motion a maximum 40 percent 
evaluation is provided for an area exceeding 144 square 
inches (929 sq. cm.).  For an area exceeding 72 square inches 
(465 sq. cm.) a 30 percent evaluation is provided.  A 20 
percent evaluation is warranted for an area exceeding 12 
square inches (77 sq. cm.).  Lastly, for an area exceeding 6 
square inches (39 sq. cm.) a 10 percent evaluation is 
provided.  38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars in 
widely separated areas as on two or more extremities or on 
anterior or posterior surfaces of extremities or trunk, will 
be rated separately.  Id. Note (1).  A deep scar is one 
associated with underlying soft tissue damage.  Id. Note (2).  

For scars, other than those of the head, face, or neck, that 
are superficial and that do not cause limited motion that 
comprise an area or areas of 144 square inches (929 sq. cm.) 
or greater, a maximum 10 percent evaluation is provided.  38 
C.F.R. § 4.118, Diagnostic Code 7802.  Scars in widely 
separated areas as on two or more extremities or on anterior 
or posterior surfaces of extremities or trunk, will be rated 
separately.  Id. Note (1).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id. Note (2).  

For scars that are superficial and unstable, a maximum 10 
percent evaluation is warranted.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  The notes to this diagnostic code 
state that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar and 
that a superficial scar is one not associated with underlying 
soft tissue damage.  Id.

For superficial scars that are painful on examination, a 
maximum 10 percent evaluation is provided.  38 C.F.R. § 
4.118, Diagnostic Code 7804.  The notes to this diagnostic 
code provide that a superficial scar is one not associated 
with underlying soft tissue damage and that a 10 percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation.  Id.

Scars can also be assigned disability ratings based upon 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805.

In his March 2005 NOD, the veteran expressed that the 
scarring associated with his multiple left knee surgeries had 
caused him both numbness and pain.  He stated that he could 
not kneel on this knee without the use of a heavily padded 
mat or pillow.  

In November 2005 the veteran was provided a VA scars 
examination with respect to the residual surgical scars of 
his left knee.  Examination showed one scar 5 3/4 inches in 
length, described as linear, flat, pale and slightly 
disfiguring.  There was no keloid formation or inflammation 
associated with this scar.  It had normal texture and there 
was no loss of underlying tissue or adherence to underlying 
tissue.  Lateral to the knee, there were two linear scars.  
One measured 1 inch in length and was slightly depressed and 
pale.  It was not adherent to the underlying skin or tissue.  
It was not disfiguring or tender and had normal texture.  
There was no keloid inflammation or ulceration.  Another scar 
measured 1.5 inches in length and was pale and flat.  It was 
not adherent to the underlying skin and exhibited no loss of 
underlying skin tissue.  It was not disfiguring or tender.  
It exhibited no disfigurement and was nontender.  There was 
no ulceration, keloid formation or inflammation associated 
with this scar.  It was of normal texture.  On the medial 
aspect of the left knee there were two portal surgical scars.  
One was depressed, tender and slightly disfiguring.  It was a 
quarter-inch in length, curvilinear, and hyperpigmented.  It 
was not adherent to the underlying skin and there was no loss 
of underlying tissue.  There was no keloid inflammation or 
ulceration.  The examiner also described a surgical scar of 
the right knee, which is not relevant here.

In November 2007, the veteran was once again provided a VA 
scars examination.  The examiner noted the veteran's history 
of left knee surgeries, the latest two occurring in March 
2007.  He noted the presence of 11 total scars, the 
measurements of which were as follows:  1) 1.5 x 1.5 cm.; 2) 
0.4 x 0.8 cm.; 3) 0.2 x 0.6 cm.; 4) 0.4 x 1.0 cm.; 5) .5 x 
1.8 cm.; 6) 0.6 x 1.2 cm.; 7) 1.2 x 2.0 cm.; 8) 0.8 x 12.5 
cm.; 9) 0.8 x 7.5 cm.; 10) 0.8 x 2.0 cm.; and 11) 0.4 x 0.4 
cm.  He noted the scars were fat, hypo and hyperpigmented of 
normal texture without tissue loss, induration or 
inflexibility.  There was tenderness to palpation, but no 
adherence to underlying tissue, limitation of motion or loss 
of function, underlying soft tissue damage or skin ulceration 
or breakdown over the scar.  

At his September 2008 Board hearing, the veteran testified 
that his scars caused him numbness and tenderness.  He also 
described that it would often become irritated, but did not 
bleed.  He described that the skin would sometimes peel.  

Initially, the Board notes the inapplicability of Diagnostic 
Codes 7801 and 7805.  As outlined above, the veteran's 
residual scars are not associated with underlying soft tissue 
damage.  Repeated VA examination has shown no adherence to 
underlying soft tissue or damage thereof.  Likewise, these 
scars have not resulted in limitation of motion.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  The Board notes that 
service connection is in effect for limitation of motion of 
the left knee and that condition is separately rated. 

The Board finds that an initial 10 percent, but no greater, 
evaluation is warranted for the residual scars, status post 
left knee arthroscopy.  Under Diagnostic Code 7804 a maximum 
10 percent evaluation is provided for superficial scars that 
are painful on examination.  Repeated VA examination has 
shown scarring of the left knee tender to palpation.  Because 
the veteran related in March 2005 that his scarring caused 
him pain, following his 2003 surgery, the Board finds that 
these scars have been painful throughout the course of the 
claim.  Because 10 percent is the maximum evaluation provided 
under Diagnostic Code 7802, the Board need not address it.  
Moreover, his scars do not meet or exceed 929 sq. cm.; they 
measure approximately 25 sq. cm.  Similarly, although the 
veteran has reported peeling of the skin associated with 
these scars, there is no objective evidence of peeling or 
frequent loss of skin.  Moreover, to award a separate 10 
percent evaluation under Diagnostic Code 7803 would 
compensate the veteran for duplicative manifestations of the 
same disability, scarring.  See Esteban, 6 Vet. App. at 261.  
Accordingly, entitlement to a 10 percent, but no greater, 
evaluation is granted for residual scars, status post left 
knee arthroscopy.

New and Material Claim and Secondary Service Connection for a 
Right Knee Disorder

In an August 2002 rating decision, the RO last denied the 
veteran's claim of entitlement to service connection for a 
right knee condition as secondary to service-connected 
disability of residuals, anterior cruciate ligament 
reconstruction and partial lateral meniscectomy with 
degenerative arthritis of the left knee, finding that new and 
material evidence in the form of a nexus between the claimed 
right knee disability and service-connected disability had 
not been submitted.  Although the RO provided notice of the 
denial, the veteran did not initiate an appeal.  Therefore, 
the RO's decision of August 2002 is final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

In January 2004, the veteran requested that his claim for 
service connection for a right knee condition as secondary to 
service-connected disability of residuals, anterior cruciate 
ligament reconstruction and partial lateral meniscectomy with 
degenerative arthritis of the left knee, be reopened.  The RO 
reopened the claim and denied it on a de novo basis, finding 
that the requisite nexus between the two conditions had not 
been substantiated.  Nonetheless, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 83 F.3d 130 (Fed. Cir. 1996).  The veteran submitted a 
NOD in August 2004 and timely perfected an appeal.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an un-established 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Upon review of the record, the Board finds that evidence 
received since the August 2002 rating decision is new and 
material.  Specifically, a VA treatment note dated in 
November 2004 contains a physician's opinion that the 
veteran's right knee pathology may be related "from one side 
to the other secondary to overuse [of the left knee]."  This 
treatment note was not of record at the time of the August 
2002 rating decision and raises a reasonable possibility of 
substantiating the claim.  Therefore, the claim is reopened.  
38 U.S.C.A. § 5108.

The Board has considered whether adjudicating these claims on 
a de novo basis at this time would prejudice the appellant. 
In this case, the veteran has been provided with pertinent 
laws and regulations regarding service connection.  He has 
been given the opportunity to review the evidence of record 
and submit arguments in support of his claim.  His arguments, 
particularly those advanced at his September 2008 Board 
hearing, have focused on the issue of service connection.  
Therefore, the Board can proceed with this claim without 
prejudice to the veteran.  See Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

To otherwise establish service connection, there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Effective October 
10, 2006, VA amended 38 C.F.R. § 3.310 to implement the 
decision in Allen v. Principi, 7 Vet. App. 439 (1995), which 
addressed the subject of the granting of service connection 
for the aggravation of a nonservice-connected condition by a 
service-connected condition.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The existing provision at 38 C.F.R. § 
3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. 
§ 3.310(b) institutes additional evidentiary requirements and 
hurdles that must be satisfied before aggravation may be 
conceded and service connection granted.  To whatever extent 
the revised regulation may be more restrictive than the 
previous one, the Board will afford the veteran review under 
both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


In furtherance of his initial claim for secondary service 
connection for a right knee disorder, the veteran was first 
provided a VA examination in September 1997.  The examiner 
noted that he had reviewed the claims file and pertinent 
medical evidence.  He noted that the veteran's initial left 
knee injury leading to his currently service-connected 
disability occurred in 1992.  Following examination, he 
concluded that there was no relationship whatsoever between 
any stated symptoms in the right knee and service-connected 
left knee and that examination showed a normal right knee.  
He found nothing in the orthopedic literature that would 
indicate that a condition from one knee would skip over the 
entire side of the body to the opposite right knee.  In 
addition, he noted there was no aggravation of any right knee 
condition by the service-connected left knee condition and 
that examination of the right knee was normal.  

Of record is a November 2002 statement from the veteran.  In 
this statement the veteran relates that he "was involved in 
a motorcycle accident in November of 2001 that caused injury 
to [his] right knee."  He described that following this 
accident, that he sought private treatment that showed a torn 
ACL.  A December 2001 MRI report notes an acute full-
thickness ACL tear with an associated large tibial contusion, 
moderately-sized joint effusion and a subtle radial tear 
involving the body of the lateral meniscus.  

The veteran filed his request to reopen in January 2004 and 
was afforded a VA examination to address this claim in March 
2004.  In opening, the examiner noted that he had reviewed 
the claims file and outlined the pertinent history.  At the 
time of the examination, the veteran reported that shortly 
after his in-service left knee injury that his right knee 
began to bother him with complaints of pain after prolonged 
activity.  The examiner conducted an examination and 
diagnosed right knee chronic musculoskeletal strain secondary 
to pes planus, rule out concurrent degenerative joint 
disease.  The examiner concluded that it was not as likely as 
not that the current right knee condition was due to his 
service-connected left knee condition.  He remarked that with 
the appropriate podiatry consultation and prescription of 
plantar orthotics, the veteran's right knee chief complaints 
could either significantly decrease and/or resolve 
completely.  

In November 2004 the veteran was seen at the VA medical 
center for a consult for bilateral knee pain.  At the time, 
the veteran reported a long history of knee pain and multiple 
surgeries on both knees.  Examination of the right knee 
showed no effusion and well-healed multiple surgical scars, 
diffuse tenderness at the inferior patellar pole and a stable 
knee.  Apparently responding to the veteran's question 
regarding secondary service connection of the right knee 
disability, the examiner stated that it was his opinion and 
only an opinion that "the [right] knee pathology may be 
related from one side to the other secondary to overuse."  
The examiner did not review the claims file or elicit a 
history from the veteran in reaching this conclusion.  

In June 2005 the veteran once again received a VA examination 
to address his claim.  In opening the examiner noted that he 
had reviewed the claims file and noted the pertinent medical 
history, outlined above.  At the time of the examination, the 
veteran reported right knee symptomatology with an onset in 
approximately 1994, without injury.  He also reported having 
a motorcycle accident in approximately 1999.  Following 
examination, the examiner related the current right knee 
condition to the veteran's post-service motorcycle accident.  
He did not find that the right knee condition was caused by 
or related to the service-connected left knee injury.  He 
also stated that the "right knee [did not] aggravate the 
service connected left knee injury."  He specifically 
addressed the November 2004 physician's statement regarding a 
possible relationship and stated that he did not concur with 
this opinion because when one knee was bothersome both end up 
being used less.  

At his September 2008 Board hearing, the veteran testified 
that his right knee disorder had either been caused or 
aggravated by his service-connected left knee disabilities, 
through overuse.  He also testified that his private 
physician was working on an opinion relating the right knee 
disability to the left knee disability, and would submit such 
an opinion within 30 days following the hearing; as noted 
above, no such evidence was submitted.  

Initially, the Board must resolve the apparently conflicting 
opinions of the November 2004 VA treatment record and those 
offered at the September 1997, March 2004 and June 2005 VA 
examinations.  The probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this regard, the Board affords the statement offered in 
the November 2004 VA treatment record no probative value 
because the physician stated there "may be" a relationship.  
A medical opinion expressed in terms of "may," also implies 
"may or may not" and is too speculative to establish a 
plausible claim.  Obert v. Brown, 5 Vet. App. 30 (1993). 

The September 1997 opinion is largely irrelevant as it fails 
to show diagnosis of a right knee disorder, the presence of 
which is established and not contested.  The remaining VA 
opinions are based upon a full review of the claims file, 
provide rationale for their conclusions and are based upon a 
history adequately reflected by the record.  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

As the Board has explained above, the negative VA etiology 
opinions are the extent of the competent probative evidence 
on this issue.  The Board acknowledges the veteran's 
contention that there is a relationship between his right 
knee disorder and his service-connected left knee disability, 
but notes that as a layperson he is not competent to make 
such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Moreover, the veteran's testimony regarding 
his private physician's yet-unwritten positive opinion is too 
attenuated and inherently unreliable to constitute 
"medical" evidence.  See Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  In terms of aggravation, the claim is 
likewise not established as the June 2005 VA examination 
specifically found no aggravation.  The veteran's assertions 
regarding aggravation are not competent medical evidence as 
he is a layperson.  Espiritu, 2 Vet. App. at 495.  For these 
reasons, the preponderance of the evidence is against the 
claim and it must be denied.


ORDER

Entitlement to a 10 percent, but no greater, evaluation is 
granted for residual scars, status post left knee 
arthroscopy, is granted, subject to the laws and regulations 
governing the award of monetary benefits.

New and material evidence has been received to reopen a claim 
of entitlement to service connection right knee disorder as 
secondary to the service-connected disability of residuals, 
anterior cruciate ligament reconstruction and partial lateral 
meniscectomy with degenerative arthritis of the left knee, 
and the claim is reopened; to this extent only the appeal is 
granted.

Entitlement to service connection for a right knee disorder 
as secondary to the service-connected disability of 
residuals, anterior cruciate ligament reconstruction and 
partial lateral meniscectomy with degenerative arthritis of 
the left knee is denied.


REMAND

In the March 2005 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for 
residual scars, status post left knee arthroscopy with a 
noncompensable evaluation effective December 28, 2004.  In 
his March 2005 NOD, the veteran expressed disagreement with 
the effective date of the grant of service connection for 
this claim.  To date, the RO has not issued a statement of 
the case (SOC) regarding the effective date of the grant of 
this claim.  Accordingly, the Board is required to remand 
this issue to for issuance of a SOC.  See Manlicon v. West, 
12 Vet. App. 238 (1999).

At his September 2008 Board hearing, the veteran alleged that 
his left knee disabilities had increased in severity since 
his last VA examination in May 2007.  When it is asserted 
that the severity of a service-connected disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377 
(1995).  Thus, a new examination should be scheduled on 
remand.

Also, at his September 2008 Board hearing, the veteran 
related having missed a significant amount of work due to his 
left knee disabilities and he has had numerous surgeries 
related to these disabilities.  On remand, the RO should 
ascertain whether the issue of entitlement to an 
extraschedular evaluation has been raised by the claimant or 
is reasonably raised by the evidence of record and if so, 
whether referral for consideration of an extraschedular 
evaluation is warranted.  See Barringer v. Peake, 22 Vet. 
App. 242 (2008); Thun v. Peake, 22 Vet. App. 111 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the veteran and his 
representative, addressing the issue of 
entitlement to an effective date earlier 
than December 28, 2004, for the grant of 
service connection for residual scars, 
status post left knee arthroscopy.  The 
veteran and his representative must be 
advised of the time limit in which he may 
file a Substantive Appeal.  Then, only if 
the appeal is timely perfected, should the 
issue be returned to the Board for further 
appellate consideration, if otherwise in 
order.

2.  Schedule the veteran for an 
appropriate examination to determine the 
current extent and severity of his 
service-connected residuals, anterior 
cruciate ligament reconstruction and 
partial lateral meniscectomy with 
degenerative arthritis of the left knee 
and instability of the left knee.  The 
claims folder must be made available to 
the examiner for review as part of the 
examination.  

All indicated tests and studies should be 
undertaken, to include range of motion 
testing.  Report the range of motion 
measurements for the left knee and 
indicate whether the instability is 
moderate or severe.  Whether there is any 
pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and whether there is 
likely to be additional range of motion 
loss due to flare-ups.  All limitation of 
function should be identified.  If there 
is no pain, no limitation of motion and/or 
no limitation of function, such facts must 
be noted in the report. 

3.  Then, after conducting any additional 
indicated development, readjudicate the 
claims currently on appeal and determine 
whether extraschedular consideration has 
been raised by the claimant or the record.  
If the determination of these claims 
remains unfavorable to the appellant, 
issue a Supplemental Statement of the Case 
and provide the appellant and his 
representative an appropriate period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


